                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


IN RE: PROPECIA (FINASTERIDE)                 Master File No.: 1:12-md-02331 (BMC)(PK)
PRODUCTS LIABILITY LITIGATION                 MDL No. 2331

This Document Relates to:                     Case No.: 1:12-cv-01876 (BMC)(PK)

PAUL DAWSON,
Plaintiff,

v.

MERCK & CO., INC., and
MERCK SHARP & DOHME COPR.,
Defendants.

                            DECLARATION OF TIMOTHY J. BECKER

       COMES NOW YOUR DECLARANT, who states and deposes as follows:

       1.     I am duly authorized to practice law and one of the founding partners of Johnson

              Becker, PLLC. I was appointed by this Court to serve as one of five members of the

              Plaintiffs’ Executive Committee (“PEC”) in the above-captioned multi-district

              litigation. Pursuant to the Court’s Order appointing the PEC, the Court tasked the PEC

              with responsibility for overseeing document production, depositions and motion

              practice.

       2.     During the course of the litigation, the PEC engaged in a long arms-length negotiation

              with Defendant over the scope of Procedure and Practice Order Number 3 (“the

              Protective Order”). At all times the PEC took the position that the use of confidential

              designations and redactions should be narrowly tailored to fit within the legal

              definition of confidential materials. Evidencing this, on August 30, 2012 the PEC

              moved this Court to preclude Defendant from internally redacting otherwise relevant

              documents. See Memorandum in Support of Plaintiffs’ Proposed Protective Order,




                                                 1
              Dkt. No. 8 (Case No. 1:12-cv-03983). Ultimately, the Court entered the Protective

              Order on May 3, 2013 granting the PEC’s request. See Dkt. No. 95 .

       3.     Pursuant to Paragraph 9, the Protective Order entitled the PEC to seek an Order from

              this Court declassifying any confidential designation that, “the non-producing part

              disagree[d] with . . . .” See Protective Order, Dkt. No. 95, ¶ 9(b). This included so-

              called “over designation” by Defendant.

       4.     Throughout the course of the litigation, Merck produced hundreds of thousands of

              documents pursuant to the terms and conditions of the Protective Order. The PEC

              conducted an exhaustive review of the documents in preparation for depositions and

              motion practice. Many documents were marked Confidential and some were not.

              Notwithstanding the fact the PEC conducted an exhaustive review of the documents,

              it never chose to make a motion with this Court challenging Merck’s classification

              pursuant to Paragraph 9 of the Protective Order.

       5.     Pursuant to the terms and conditions of the Protective Order and Master Settlement

              Agreement, this Firm no longer possesses the universe of documents produced by

              Defendant. However, to the best of my recollection, the documents produced by

              Defendant were properly designated within the Protective Order’s scope.



Date: April 3, 2020                         Respectfully submitted,

                                            /s/ Timothy J. Becker
                                            Timothy J. Becker, Esq.
                                            Johnson Becker, PLLC
                                            444 Cedar St., Suite 1800
                                            St. Paul, MN 55101
                                            Phone: (612) 333-4662
                                            Fax: (612) 339-8168
                                            Email: tbecker@johnsonbecker.com




                                                2
                                   CERTIFICATE OF SERVICE
        I, Timothy J. Becker, attorney for Plaintiff, do hereby certify that I have this day caused the
foregoing to be electronically filed with the Clerk of the Court using the ECF system which sent
notification of such filing to all registered attorneys.
       SO CERTIFIED this, the 3rd day of April, 2020.
                                                                      /s/ Timothy J. Becker
                                                                      Timothy J. Becker




                                                   3
